                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         QUAD CITY PATENT, LLC,
                                   7                                                       Case No. 20-cv-01996-JST (DMR)
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER TO SHOW CAUSE
                                   9
                                         ZOOSK, INC.,                                      Re: Dkt. No. 38
                                  10
                                                        Defendant.
                                  11
                                         QUAD CITY PATENT, LLC,
                                  12                                                       Case No. 20-cv-02442-JST (DMR)
Northern District of California




                                                        Plaintiff,
 United States District Court




                                  13
                                                 v.                                        Re: Dkt. No. 37
                                  14
                                         EC SERVICES CORPORATION, et al.,
                                  15     INC.,
                                  16                    Defendants.

                                  17

                                  18          Frederic M. Douglas’s motions to withdraw as counsel in these related actions for Plaintiff
                                  19   Quad City Patent, LLC (“Quad City”) are set for hearing before the undersigned on July 22, 2021.
                                  20   [Case No. 20-cv-01996-JST, Docket No. 38; Case No. 20-cv-02442-JST, Docket No. 37.] On
                                  21   April 20, 2021, the United States Court of Appeals for the Federal Circuit dismissed Quad City’s
                                  22   consolidated appeal of the November 2020 dismissal of both cases. [Case No. 20-cv-01996-JST,
                                  23   Docket No. 42.] With respect to the appeal against EC Services Corporation, the Federal Circuit
                                  24   granted Quad City leave to reinstate the appeal by paying the docketing fee and filing an entry of
                                  25   appearance by a member of the court’s bar within 30 days of the date of the order. See id. EC
                                  26   Services Corporation represents that Quad City did not comply with the requirements to reinstate
                                  27   the appeal. [Case No. 20-cv-2442-JST, Docket No. 42.] Accordingly, it appears that Douglas’s
                                  28   motions to withdraw as counsel in these actions are moot. By no later than July 15, 2021, Douglas
                                   1
                                       shall show cause in writing why the motions to withdraw as counsel for Quad City in both cases
                                   2
                                                                                                               ISTRIC
                                       should not be denied as moot.
                                                                                                          TES D      TC
                                                                                                        TA
                                   3




                                                                                                                              O
                                                                                                    S




                                                                                                                               U
                                                                                                  ED
                                   4




                                                                                                                                RT
                                                                                                                             D
                                                                                                                      RDERE
                                              IT IS SO ORDERED.




                                                                                              UNIT
                                                                                                               OO
                                                                                                       IT IS S
                                   5
                                       Dated: July 12, 2021




                                                                                                                                      R NIA
                                   6                                                 ______________________________________
                                                                                                  Donna M. Ryu M. Ryu




                                                                                               NO
                                   7                                                                         onna
                                                                                                       dge DMagistrate




                                                                                                                                      FO
                                                                                               UniteduStates           Judge
                                                                                                        J




                                                                                                RT
                                   8




                                                                                                                                  LI
                                                                                                       ER




                                                                                                  H




                                                                                                                              A
                                                                                                            N                     C
                                   9                                                                                          F
                                                                                                                D IS T IC T O
                                                                                                                      R
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                  2
